Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Claims 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/4/21.

Information Disclosure Statement
	The information disclosure statements filed 1/24/21; 12/9/20 have been considered.

Oath/Declaration
	Oath/Declaration filed on 12/12/19 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

22-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Yakushiji et al. (CN 106233466(cited by applicant)).
	Referring to figures 1-3, Yakushiji et al. teaches an image pickup element comprising a first electrode, an organic photoelectric conversion layer, and a second electrode in order (see paragraph# 38, figure 1), the organic photoelectric conversion layer including a first organic semiconductor material and a second organic semiconductor material, wherein the first organic semiconductor material has the following structural formula (1): where R.sub.1 and R.sub.2 are each groups independently selected from hydrogen, an aromatic hydrocarbon group, a heterocyclic group, a halogenated aromatic group, and a fused heterocyclic group, each group having an optional substituent, wherein the second organic semiconductor material includes either fullerene or a fullerene derivative, and wherein the organic photoelectric conversion layer is a bulk hetero layer and the first organic semiconductor material is a p-type material and the second organic semiconductor material is an n-type material (see chemical formulas 20, 21 39, 41, paragraph# 60-73, 100). 
	Regarding to claim 23, the first organic semiconductor material is represented by the following structural formula (2) see chemical formulas 20, 21 39, 41, paragraph# 60).
 	Regarding to claim 24, the aromatic hydrocarbon group is selected from the group consisting of a phenyl group, a naphthyl group, an anthryl group, a phenanthryl group, a pyrenyl group, and a benzopyrenyl group, wherein the heterocyclic group is selected from the group 
consisting of a pyridyl group, a pyradyl group, a pyrimidyl group, a quinolyl group, an isoquinolyl group, a pyrrolyl group, an indolenyl group, an imidazolyl group, a thienyl group, a furyl group, a pyranyl group, and a pyridonyl group, wherein the halogenated aromatic group is selected from the group consisting of a halogenated phenyl group, a halogenated naphthyl 
 	Regarding to claim 25, the fullerene derivative comprises a halogen atom, a straight chain, branched or cyclic alkyl group or phenyl group, a group having a straight chain or condensed aromatic compound, a group having a halide, a partial fluoroalkyl group, a 
perfluoroalkyl group, a cyrilalkyl group, a cyrilalkoxy group, an allycyril group, an allylsulfanyl group, an alkylsulfide group, an allylsulphonyl group, an alkylsulphonyl group, an allylsulfany group, an alkylsulfide group, an amino group, an alkylamino group, an allylamino group, a hydroxy group, an alkoxy group, an acylamino group, an acyloxy group, a carbonyl group, a carboxy group, a carboxythoamido group, a carboalkoxy group, an acyl group, a sulfonyl group, 
a cyano group, a nitro group, a group having a chalcogenide, a phosphine group, a phosphonate group, or a combination thereof (see paragraphs# 60-73). 
	 Regarding to claim 26, the organic photoelectric conversion layer further comprises a p-type organic optical absorption material or a p-type organic transparent material (see paragraphs# 100).  
 	Regarding to claim 27, the p-type organic optical absorption material or the p-type organic transparent material comprises a fused ring system compound, a heteromonocyclic system compound, a fused heterocyclic system compound, a polymethine system compound, a pi conjugated low-molecular-weight system compound, a carbonium compound, a styryl 
system compound, a stilbene system compound, a metal complex system compound, a 

 	Regarding to claim 28, the organic photoelectric conversion layer further comprises n-type organic optical absorption material or an n-type organic transparent material (see paragraphs# 100). 
 	Regarding to claim 29, the n-type organic optical absorption material or the n-type organic transparent material comprises a fused ring system compound, a heteromonocyclic system compound, a fused heterocyclic system compound, a polymethine system compound, a pi conjugated low-molecular-weight system compound, a carbonium compound, a styryl 
system compound, a stilbene system compound, a metal complex system compound, a pi  conjugated polymer system compound, a pi  conjugated system compound, a dye-containing polymeric system compound, and a polymer complex system compound (see paragraphs# 60-73). 
 	Regarding to claim 30, the organic photoelectric conversion layer has a thickness from 1.x10-8 m to 7x10-7 m (see paragraph# 109). 
 	Regarding to claim 31, the organic photoelectric conversion layer has a local maximum optical absorption wavelength in the range of 450 nm to 650 nm (see paragraph# 102, 115, the same material would provide the same wavelength). 
 	Regarding to claim 32, the hole mobility of the first organic semiconductor material is 1x10-5 cm2/V.s or more (see paragraphs# 117, 119, 121). 
 	Regarding to claim 33, the first electrode and the second electrode include a transparent conductive material (see paragraph# 92, 117). 

 	Regarding to claim 35, a laminated image pickup element constituted by laminating at least two image pickup elements according to claim 22 (see chemical formulas 20, 21, 39, 41). . 
 	Regarding to claim 36, a solid-state image pickup device comprising a plurality of image pickup elements according to claim 22 arrayed in a two-dimensional matrix on a semiconductor substrate (see figure 1, see paragraph# 4+). 
 	Regarding to claim 37, a solid-state image pickup device comprising a plurality of laminated image pickup elements according to claim 35 arrayed in a two-dimensional matrix 
on a semiconductor substrate(see figure 1, see paragraph# 4+).
 	Regarding to claim 38, a photoelectric conversion element constituted by laminating at least a first electrode, an organic photoelectric conversion layer, and a second electrode in order order (see paragraph# 38, figure 1), the organic photoelectric conversion layer including a first organic semiconductor material and a second organic semiconductor material, wherein the first organic semiconductor material has the following structural formula (1): where R.sub.1 and R.sub.2 are each groups independently selected from hydrogen, an aromatic hydrocarbon group, a heterocyclic group, a halogenated aromatic group, and a fused heterocyclic group, each group having an optional substituent, wherein the second organic semiconductor material includes either fullerene or a fullerene derivative, and wherein the organic photoelectric conversion layer is a bulk hetero layer and the first organic semiconductor material is a p-type material and the second organic semiconductor material is an n-type material (see chemical formulas 20, 21 39, 41, paragraph# 60-73, 100).  
. 	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-29, 31-35, 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,608,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are covered by the claims of the U.S. Patent.  They correspond as follows:
	Murata et al. teaches an image pickup element comprising a first electrode, an organic photoelectric conversion layer, and a second electrode in order, the organic photoelectric conversion layer including a first organic semiconductor material and a second organic semiconductor material, wherein the first organic semiconductor material has the following structural formula (1): where R.sub.1 and R.sub.2 are each groups independently selected from hydrogen, an aromatic hydrocarbon group, a heterocyclic group, a halogenated aromatic group, and a fused heterocyclic group, each group having an optional substituent, wherein the second organic semiconductor material includes either fullerene or a fullerene derivative, and wherein the organic photoelectric conversion layer is a bulk hetero layer and the first organic 
	Regarding to claim 23, the first organic semiconductor material is represented by the following structural formula (2) (see claim 16 of reference 10,608,049).  
 	Regarding to claim 24, the aromatic hydrocarbon group is selected from the group consisting of a phenyl group, a naphthyl group, an anthryl group, a phenanthryl group, a pyrenyl group, and a benzopyrenyl group, wherein the heterocyclic group is selected from the group 
consisting of a pyridyl group, a pyradyl group, a pyrimidyl group, a quinolyl group, an isoquinolyl group, a pyrrolyl group, an indolenyl group, an imidazolyl group, a thienyl group, a furyl group, a pyranyl group, and a pyridonyl group, wherein the halogenated aromatic group is selected from the group consisting of a halogenated phenyl group, a halogenated naphthyl group, an halogenated anthryl group, a halogenated phenanthryl group, a halogenated pyrenyl group, and a halogenated benzopyrenyl group;  and wherein the fused heterocyclic group is selected from the group consisting of a benzoquinolyl group, an anthraquinolyl group, and a benzothienyl group (see claim 1 of reference 10,608,049). 
 	Regarding to claim 25, the fullerene derivative comprises a halogen atom, a straight chain, branched or cyclic alkyl group or phenyl group, a group having a straight chain or condensed aromatic compound, a group having a halide, a partial fluoroalkyl group, a 
perfluoroalkyl group, a cyrilalkyl group, a cyrilalkoxy group, an allycyril group, an allylsulfanyl group, an alkylsulfide group, an allylsulphonyl group, an alkylsulphonyl group, an allylsulfany group, an alkylsulfide group, an amino group, an alkylamino group, an allylamino group, a hydroxy group, an alkoxy group, an acylamino group, an acyloxy group, a carbonyl group, a carboxy group, a carboxythoamido group, a carboalkoxy group, an acyl group, a sulfonyl group, 

	 Regarding to claim 26, the organic photoelectric conversion layer further comprises a p-type organic optical absorption material or a p-type organic transparent material. 
 	Regarding to claim 27, the p-type organic optical absorption material or the p-type organic transparent material comprises a fused ring system compound, a heteromonocyclic system compound, a fused heterocyclic system compound, a polymethine system compound, a pi conjugated low-molecular-weight system compound, a carbonium compound, a styryl 
system compound, a stilbene system compound, a metal complex system compound, a 
pi conjugated polymer system compound, a pi conjugated system compound, a dye-containing polymeric system compound, and a polymer complex system compound(see claims 1, 18 of reference 10,608,049). 
 	Regarding to claim 28, the organic photoelectric conversion layer further comprises n-type organic optical absorption material or an n-type organic transparent material. 
 	Regarding to claim 29, the n-type organic optical absorption material or the n-type organic transparent material comprises a fused ring system compound, a heteromonocyclic system compound, a fused heterocyclic system compound, a polymethine system compound, a pi conjugated low-molecular-weight system compound, a carbonium compound, a styryl 
system compound, a stilbene system compound, a metal complex system compound, a pi  conjugated polymer system compound, a pi  conjugated system compound, a dye-containing polymeric system compound, and a polymer complex system compound (see claims 1, 18 of reference 10,608,049). 

 	Regarding to claim 32, the hole mobility of the first organic semiconductor material is 1x10-5 cm2/V.s or more (see claim 9 of reference 10,608,049).
 	Regarding to claim 33, the first electrode and the second electrode include a transparent conductive material (see claim 10 of reference 10,608,049). 
 	Regarding to claim 34, wherein one of the first electrode and the second electrode includes a transparent conductive material, and the other of the first electrode or the second electrode includes a metallic material (see claim 11 of reference 10,608,049).  	
	Regarding to claim 35, a laminated image pickup element constituted by laminating at least two image pickup elements according to claim 22 (see claim 1 of reference 10,608,049). 
  	Regarding to claim 38, a photoelectric conversion element constituted by laminating at least a first electrode, an organic photoelectric conversion layer, and a second electrode in order, the organic photoelectric conversion layer including a first organic semiconductor material and 
the first organic semiconductor material is a p-type material and the second organic semiconductor material is an n-type material (see claim 16 of reference 10,608,049).. 
Regarding to claim 39, the first organic semiconductor material is represented by the following structural formula (2) (see claim 1 of reference 10,608,049).
The features of claims of the present application are covered by the claims of the U.S. Patent No. 10,608,049 as set forth above. The difference between the present application and U.S. Patents are that the claims of the present application are broader than the claim of the patent. The Patents claims anticipate the claims of the present application as detailed above. 
Therefore, the instant claims are within the scoped of the cited prior art claims. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893